DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-20 are objected to because of the following informalities:
Claim 9 recites “the fin is located between the insulators” (lines 3-4) which should be replaced with “the fin is located between the plurality of insulators” to avoid insufficient antecedent basis issue.
Claim 15 recites “the fin is located between the insulators” (lines 5-6) which should be replaced with “the fin is located between the plurality of insulators” to avoid insufficient antecedent basis issue.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,043,601 (hereinafter Patent (‘601) in view of Ohsawa (US Patent No. 7,787,293).
	Claim 1 of Patent (‘601) recites a semiconductor device, comprising:
a substrate (line 2);
a fin (e.g., a first fin) (line 2), over the substrate;
a floating gate (line 9), over the substrate and the fin;
a first conductive element (e.g., one of a plurality of contacts) (line 17);
a second conductive element (e.g., another one of a plurality of contacts) (line 17); and
a first conductive layer (e.g., a third conductive layer connected with the plurality of contacts), over the substrate and electrically connected to the first conductive element.
Further, claim 1 of Patent (‘601) lacks of a first conductive element, over the substrate and located at a first side of the fin; a second conductive element, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side.
However, Ohsawa teaches a first conductive element (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin and a second conductive element (e.g., another gate electrode G1 in a groove), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side. By adopting this configuration (Ohsawa, Figs. 8-12, Col. 8, lines 23-35; Col. 9, lines 41-46) with a plurality of gate electrodes on opposite sides of the fin, each gate electrode is shared between two adjacent memory cells and, as a result, the size of the memory device is reduced. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 1 of  Patent (‘601) by forming a semiconductor memory comprising gate electrodes in grooves between the semiconductor fins and connected to the word line as taught by Ohsawa to have a semiconductor device comprising a first conductive element, over the substrate and located at a first side of the fin; a second conductive element, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side in order to provide improved semiconductor memory with reduced size and having efficient reading/writing operations (Ohsawa, Col. 7, lines 21-62; Col. 8, lines 23-35; Col. 9, lines 41-46).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent (‘601) in view of Ohsawa (US Patent No. 7,787,293).
	Claim 10 of Patent (‘601) recites a semiconductor device, comprising:
    a substrate (line 2) having a fin (e.g., a first fin) (lines 2-3) extending along a first direction;
    a plurality of insulators (lines 6-8) located over the substrate, wherein the fin is located between the insulators;
     a floating gate (lines 9-11), over the fin and the plurality of insulators, wherein the floating gate extends along a second direction different from the first direction;
    a first structure (e.g., one of a plurality of contacts) (line 17);
    a second structure (e.g., another one of a plurality of contacts) (line 17).
Further, claim 10 of Patent (‘601) lacks of a first gate structure, over the substrate and located at a first side of the fin; and a second gate structure, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side.
However, Ohsawa teaches a first gate structure (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin and a second gate structure (e.g., another gate electrode G1 in a groove), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side. By adopting this configuration (Ohsawa, Figs. 8-12, Col. 8, lines 23-35; Col. 9, lines 41-46) with a plurality of gate electrodes on opposite sides of the fin, each gate electrode is shared between two adjacent memory cells and, as a result, the size of the memory device is reduced. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify claim 10 of  Patent (‘601) by forming a semiconductor memory comprising gate electrodes in grooves between the semiconductor fins as taught by Ohsawa to have a semiconductor device comprising a first gate structure, over the substrate and located at a first side of the fin; and a second gate structure, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side in order to provide improved semiconductor memory with reduced size and having efficient reading/writing operations (Ohsawa, Col. 7, lines 21-62; Col. 8, lines 23-35; Col. 9, lines 41-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0112261 to Zhu et al. (hereinafter Zhu) in view of Ohsawa (US Patent No. 7,787,293).
With respect to Claim 1, Zhu discloses a semiconductor device (e.g., FinFET flash memory) (Zhu, Figs. 1-9, ¶0002, ¶0006-¶0009, ¶0015-¶0032), comprising:
       a substrate (110) (Zhu, Figs. 1, 9, ¶0015, ¶0022-¶0023)’
       a fin (114), over the substrate;
       a floating gate (120) (Zhu, Figs. 1, 9, ¶0016, ¶0019, ¶0027), over the substrate and the fin (114);
      a first conductive element (e.g., a control gate 116) (Zhu, Figs. 1, 9, ¶0016, ¶0026, ¶0032), over the substrate and located at a first side of the fin.
Further, Zhu does not specifically disclose a second conductive element, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side; and a first conductive layer, over the substrate and electrically connected to the first conductive element.
However, Ohsawa teaches a first conductive element (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin and a second conductive element (e.g., another gate electrode G1 in a groove), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side. The word line (WL) as a first conductive layer (Ohsawa, Figs. 8, 10, Col. 2, lines 46-67; Col. 3, lines 1-18; Col. 5, lines 11-20; Col. 9, lines 15-46) is formed over the substrate (10) and electrically connected to the first conductive element (e.g., G1 is connected to WL via gate contact GC1). By adopting this configuration (Ohsawa, Figs. 8-12, Col. 8, lines 23-35; Col. 9, lines 41-46) with a plurality of gate electrodes on opposite sides of the fin, each gate electrode is shared between two adjacent memory cells and, as a result, the size of the memory device is reduced. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhu by forming a semiconductor memory comprising gate electrodes in grooves between the semiconductor fins and connected to the word line as taught by Ohsawa to have a semiconductor device comprising a second conductive element, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side; and a first conductive layer, over the substrate and electrically connected to the first conductive element in order to provide improved semiconductor memory with reduced size and having efficient reading/writing operations (Ohsawa, Col. 7, lines 21-62; Col. 8, lines 23-35; Col. 9, lines 41-46).
With respect to Claim 9, Zhu discloses a semiconductor device (e.g., FinFET flash memory) (Zhu, Figs. 1-9, ¶0002, ¶0006-¶0009, ¶0015-¶0032), comprising:
       a substrate (110) (Zhu, Figs. 1, 9, ¶0015, ¶0022-¶0023) having a fin (114) extending along a first direction (vertical direction in Fig. 9);
       a plurality of insulators (e.g., 112 and 118) (Zhu, Figs. 1, 9, ¶0015, ¶0022, ¶0024) located over the substrate (110), wherein the first fin (114) is located between the insulators (112/118);
       a floating gate (120) (Zhu, Figs. 1, 9, ¶0016, ¶0019, ¶0027), over the fin (114) and the plurality of insulators (112/118), wherein floating gate (120) extends along a second direction (horizontal direction in Fig. 9) different from the first direction; 
      a first gate structure (116, functions as a control gate) (Zhu, Figs. 1, 9, ¶0016, ¶0026, ¶0032), over the substrate and located on a first side of the fin.  
Further, Zhu does not specifically disclose a second gate structure, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side.
However, Ohsawa teaches a first gate structure (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin and a second gate structure (e.g., another gate electrode G1 in a groove), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side. The word line (WL) as a first conductive layer (Ohsawa, Figs. 8, 10, Col. 2, lines 46-67; Col. 3, lines 1-18; Col. 5, lines 11-20; Col. 9, lines 15-46) is formed over the substrate (10) and electrically connected to the first gate structure (e.g., G1 is connected to WL via gate contact GC1). By adopting this configuration (Ohsawa, Figs. 8-12, Col. 8, lines 23-35; Col. 9, lines 41-46) with a plurality of gate electrodes on opposite sides of the fin, each gate electrode is shared between two adjacent memory cells and, as a result, the size of the memory device is reduced. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Zhu by forming a semiconductor memory comprising gate electrodes in grooves between the semiconductor fins as taught by Ohsawa to have a semiconductor device comprising a second gate structure, over the substrate and located at a second side of the fin, wherein the first side is opposite to the second side in order to provide improved semiconductor memory with reduced size and having efficient reading/writing operations (Ohsawa, Col. 7, lines 21-62; Col. 8, lines 23-35; Col. 9, lines 41-46).
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,787,293 to Ohsawa in view of Kim et al. (US 2016/0126247, hereinafter Kim).
With respect to Claim 1, Ohsawa discloses a semiconductor device (e.g., semiconductor memory) (Ohsawa, Figs. 8-11, Col. 1, lines 15-16; lines 52-67; Col. 2, lines 1-2; lines 46-67; Cols. 3-9), comprising:
       a substrate (10) (Ohsawa, Figs. 8-11, Col. 5, lines 23-25; Col. 9, lines 6-14);
       a fin (Ohsawa, Figs. 8-11, Col. 4, lines 21-28; Col. 5, lines 23-25; Col. 9, lines 6-14), over the substrate (10);
       a gate (G2) (Ohsawa, Figs. 8-11, Col. 4, lines 46-55; Col. 9, lines 15-30), over the substrate (10) and the fin (e.g., over a side of the fin (FIN));
       a first conductive element (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin;
      a second conductive element (e.g., another gate electrode G1 in a groove), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side; and
       a first conductive layer (e.g., word line WL) (Ohsawa, Figs. 8, 10, Col. 2, lines 46-67; Col. 3, lines 1-18; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and electrically connected to the first conductive element (e.g., G1 is connected to WL via gate contact GC1).
Further, Ohsawa does not specifically disclose a floating gate, over the substrate and the fin.
However, Kim teaches a nonvolatile memory device (Kim, Figs. 1-3, ¶0003, ¶0033, ¶0037-¶0071) comprising a unit cell including a floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040) between a first conductive element (181a) and a second conductive element (181b) connected to a word line (WL), over a substrate (110) (Kim, Figs. 1-3, ¶0038, ¶0040) and across the active region (130) to improve performance of the unit cell (Kim, Figs. 1-3, ¶0033) capable of performing programming, erasing, and reading operations (Kim, Figs. 5-7, ¶0056-¶0071).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Ohsawa by forming a floating gate between a first conductive element and a second conductive element as taught by Kim to have a floating gate, over the substrate and the fin in order to improve performance of the unit cell of the semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0056-¶0071). 
Regarding Claim 2, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa does not specifically disclose that the first conductive element and the second conductive element are offset from the floating gate in a vertical projection on the substrate along a stacking direction of the substrate and the fin. However, Kim teaches that the first conductive element (e.g., a first select gate 181a) (Kim, Figs. 1-3, ¶0040-¶0042) and the second conductive element (e.g., a second select gate 181b) are offset from the floating gate (161/162) (Kim, Figs. 1-3, ¶0053) in a vertical projection on the substrate (110) along a stacking direction of the substrate and the active region (130). The space between the floating gate (161/162) and the first/second conductive element (e.g., 181a/181b) includes a dielectric material (171/172) that results in forming a capacitor (C1/C2) (Kim, Figs. 1-3, ¶0046-¶0050), and when a voltage is applied to a select gate (181a/181b), a coupling voltage is induced into the floating gate (161/162) to improve performance of the unit cell (Kim, Figs. 1-3, ¶0033) capable of performing programming, erasing, and reading operations (Kim, Figs. 5-7, ¶0056-¶0071).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a floating gate between a first conductive element and a second conductive element as taught by Kim to have the semiconductor device, wherein the first conductive element and the second conductive element are offset from the floating gate in a vertical projection on the substrate along a stacking direction of the substrate and the fin in order to improve performance of the unit cell of the semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071). 
Regarding Claim 3, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa discloses the semiconductor device, further comprising: a third conductive element (e.g., gate contact GC1) (Ohsawa, Figs. 8, 10, Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located between the first conductive element (G1) and the first conductive layer (WL), wherein the first conductive element (G1) and the first conductive layer (WL) are electrically connected to each other through the third conductive element (GC1),
wherein the first conductive element (G1) comprises a first conductive slot (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46) standing on the substrate (10) and a side of the gate (G2), and
wherein the third conductive element (CG1) is interposed between the first conductive slot (e.g., G1 in a groove) and the first conductive layer (WL) along a stacking direction of the fin (FIN) and the substrate (10).
Further, Ohsawa does not specifically disclose that a first conductive slot standing on the substrate and a side of the floating gate. However, Kim teaches forming a conductive element (181a/181b) (Kim, Figs. 1-3, ¶0040-¶0042) connected to the word line (WL), wherein the conductive element (181a/181b) standing on the substrate (110) and a side of the floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a floating gate between a first conductive element and a second conductive element as taught by Kim to have a first conductive slot standing on the substrate and a side of the floating gate in order to provide improved semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Regarding Claim 4, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa discloses the semiconductor device, further comprising: a third conductive element (e.g., gate contact GC1) (Ohsawa, Figs. 8, 10, Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located between the first conductive element (G1) and the first conductive layer (WL), wherein the first conductive element (G1) and the first conductive layer (WL) are electrically connected to each other through the third conductive element (GC1),
wherein the first conductive element (G1) comprises two first conductive slots (e.g., gate electrodes G1 in grooves on both sides of the gate G2) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46) standing on the substrate (10), and the two first conductive slots are respectively located at two opposite sides of the gate (G2), and
wherein the third conductive element (e.g., contacts CG1) is interposed between the two first conductive slots (e.g., G1 in grooves) and the first conductive layer (WL) along a stacking direction of the fin (FIN) and the substrate (10).
Further, Ohsawa does not specifically disclose that the two first conductive slots are respectively located at two opposite sides of the floating gate. However, Kim teaches forming two conductive elements (181a/181b) (Kim, Figs. 1-3, ¶0040-¶0042) connected to the word line (WL), wherein the twoconductive elements (181a/181b) are respectively located at two opposite sides of the floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a floating gate between a first conductive element and a second conductive element as taught by Kim to have the two first conductive slots are respectively located at two opposite sides of the floating gate in order to provide improved semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Regarding Claim 5, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa does not specifically disclose that the semiconductor device, further comprising: a second conductive layer, over the substrate and connected to the second conductive element, wherein the second conductive element comprises a second conductive slot standing on the substrate and a side of the floating gate, and the second conductive layer is in contact with the second conductive slot.
However, Ohsawa teaches an embodiment of Fig. 14, wherein the semiconductor device (Ohsawa, Fig. 14, Col. 10, lines 21-54), further comprising: a second conductive layer (e.g., a second word line WL), over the substrate (10) and connected to the second conductive element (e.g., another gate G1), wherein the second conductive element comprises a second conductive slot (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46) standing on the substrate (10) and a side of the gate (G2), and the second conductive layer (e.g., a second word line WL) is in contact with the second conductive slot.
Further, Kim teaches forming a conductive element (181a/181b) (Kim, Figs. 1-3, ¶0040-¶0042) connected to the word line (WL), wherein the conductive element (181a/181b) standing on the substrate (110) and a side of the floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a second conductive layer as a second word line connected to the second conductive element as taught by Ohsawa, and forming a floating gate between a first conductive element and a second conductive element as taught by Kim to have the semiconductor device, further comprising: a second conductive layer, over the substrate and connected to the second conductive element, wherein the second conductive element comprises a second conductive slot standing on the substrate and a side of the floating gate, and the second conductive layer is in contact with the second conductive slot in order to provide improved semiconductor memory with efficient reading/writing operations; and capable of performing programming, erasing, and reading operations (Ohsawa, Col. 7, lines 21-62; Col. 10, lines 39-54; Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Regarding Claim 6, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa does not specifically disclose that the semiconductor device, further comprising: a second conductive layer, over the substrate and connected to the second conductive element, wherein the second conductive element comprises two or more second conductive slots standing on the substrate, and the two or more second conductive slots are respectively located at two opposite sides of the floating gate, and wherein the second conductive layer is in contact with the two or more second conductive slots.
However, Ohsawa teaches an embodiment of Fig. 14, wherein the semiconductor device (Ohsawa, Fig. 14, Col. 10, lines 21-54), further comprising: a second conductive layer (e.g., a second word line WL), over the substrate (10) and connected to the second conductive element (e.g., another gate G1), wherein the second conductive element comprises two second conductive slots (e.g., gate electrodes G1 in grooves) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46) standing on the substrate (10), and the two second conductive slots are respectively located at two opposite sides of the gate (G2), and wherein the second conductive layer (e.g., the second word line WL) is in contact with the two second conductive slots (e.g., gate electrodes G1 in grooves).
Further, Kim teaches forming a conductive element (181a/181b) (Kim, Figs. 1-3, ¶0040-¶0042) connected to the word line (WL), wherein the conductive element (181a/181b) standing on the substrate (110) and a side of the floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a second conductive layer as a second word line connected to the second conductive element as taught by Ohsawa, and forming a floating gate between a first conductive element and a second conductive element as taught by Kim to have the semiconductor device, further comprising: a second conductive layer, over the substrate and connected to the second conductive element, wherein the second conductive element comprises two or more second conductive slots standing on the substrate, and the two or more second conductive slots are respectively located at two opposite sides of the floating gate, and wherein the second conductive layer is in contact with the two or more second conductive slots in order to provide improved semiconductor memory with efficient reading/writing operations; and capable of performing programming, erasing, and reading operations (Ohsawa, Col. 7, lines 21-62; Col. 10, lines 39-54; Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Regarding Claim 7, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa discloses the semiconductor device, further comprising an inter-gate dielectric layer (41/42) (Ohsawa, Fig. 10, Col. 5, lines 43-48) located between the first conductive element (G1) and the gate (G2) and between the second conductive element (another G1) and the gate (G2), but does not specifically disclose the semiconductor device, further comprising an inter-gate dielectric layer located between the first conductive element and the floating gate and between the second conductive element and the floating gate.
However, Kim teaches that the space between the floating gate (161/162) and the first/second conductive element (e.g., 181a/181b) includes a dielectric material (171/172) that results in forming a capacitor (C1/C2) (Kim, Figs. 1-3, ¶0046-¶0050), and when a voltage is applied to a select gate (181a/181b), a coupling voltage is induced into the floating gate (161/162) to improve performance of the unit cell (Kim, Figs. 1-3, ¶0033) capable of performing programming, erasing, and reading operations (Kim, Figs. 5-7, ¶0056-¶0071).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a dielectric material between the floating gate and the first/second conductive element as taught by Kim to have the semiconductor device, further comprising an inter-gate dielectric layer located between the first conductive element and the floating gate and between the second conductive element and the floating gate in order to improve performance of the unit cell of the semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071). 
Regarding Claim 8, Ohsawa in view of Kim discloses the semiconductor device of claim 1. Further, Ohsawa discloses the semiconductor device, further comprising a dielectric layer (20 and 42) (Ohsawa, Fig. 10, Col. 5, lines 21-25; lines 43-48) located between the substrate (10) and the gate (G2) and between the fin (FIN) and the gate (G2), but does not specifically disclose a tunneling dielectric layer located between the substrate and the floating gate and between the fin and the floating gate.
However, Kim teaches that the space between the floating gate (161/162) and the first/second conductive element (e.g., 181a/181b) includes a dielectric material (171/172) that results in forming a capacitor (C1/C2) (Kim, Figs. 1-3, ¶0046-¶0050), and a dielectric layer including a gate insulating layer (151/152) (Kim, Figs. 1-3, ¶0040) and isolation layer (120) is formed between the substrate (110) and the floating gate (161/162). When a voltage is applied to a select gate (181a/181b), a coupling voltage is induced into the floating gate (161/162) by the capacitor (C1/C2) to improve performance of the unit cell (Kim, Figs. 1-3, ¶0033) capable of performing programming, erasing, and reading operations (Kim, Figs. 5-7, ¶0056-¶0071).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Kim by forming a dielectric layer between the floating gate and the substrate and first/second conductive element as taught by Kim to have the semiconductor device, further comprising a tunneling dielectric layer located between the substrate and the floating gate and between the fin and the floating gate in order to improve performance of the unit cell of the semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Claims 9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,787,293 to Ohsawa in view of Zhu et al. (US 2012/0112261, hereinafter Zhu).
With respect to Claim 9, Ohsawa discloses a semiconductor device (e.g., semiconductor memory) (Ohsawa, Figs. 8-12, Col. 1, lines 15-16; lines 52-67; Col. 2, lines 1-2; lines 46-67; Cols. 3-10), comprising:
       a substrate (10) (Ohsawa, Figs. 8-12, Col. 5, lines 23-25; Col. 9, lines 6-14) having a fin (Fin) (Ohsawa, Figs. 8-11, Col. 4, lines 21-28; Col. 5, lines 23-25; Col. 9, lines 6-14) extending along a first direction (e.g., a horizontal direction in Fig. 8);
       a plurality of insulators (20/30/41/42) (Ohsawa, Fig. 10, Col. 5, lines 21-48) located over the substrate (10), wherein the fin is located between the insulators (e.g., 41/42);
       a gate (G2) (Ohsawa, Figs. 8-12, Col. 4, lines 46-55; Col. 9, lines 15-30), over the substrate (10) and on a side of the fin (FIN);
       a first gate structure (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, 12, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin;
      a second gate structure (e.g., another gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, 12), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side.
Further, Ohsawa does not specifically disclose a floating gate, over the fin and the plurality of insulators, wherein the floating gate extends along a second direction different from the first direction.
However, Zhu teaches a memory cell (e.g., FinFET flash memory) (Zhu, Figs. 1-9, ¶0002, ¶0006-¶0009, ¶0015-¶0032) comprising a substrate (110) (Zhu, Figs. 1, 9, ¶0015, ¶0022-¶0023) having a fin (114) extending along a first direction, a plurality of insulators (e.g., 112 and 118) (Zhu, Figs. 1, 9, ¶0015, ¶0022, ¶0024) located over the substrate (110), wherein the fin (114) is located between the plurality of insulators (112/118), and a floating gate (120) (Zhu, Figs. 1, 9, ¶0016, ¶0019, ¶0027) located over the fin (114) and the plurality of insulators (112/118). The floating gate (120) (Zhu, Fig. 9) extends along a second direction different from the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Ohsawa by forming a floating gate over the fin the insulation layer of the substrate as taught by Zhu to have a floating gate, over the fin and the plurality of insulators, wherein the floating gate extends along a second direction different from the first direction in order to provide FinFET flash-type memory with improved performance and capable of writing and erasing data (Zhu, ¶0002-¶0003, ¶0007-¶0009, ¶0015, ¶0016).
With respect to Claim 15, Ohsawa discloses a semiconductor device (e.g., semiconductor memory) (Ohsawa, Figs. 8-12, Col. 1, lines 15-16; lines 52-67; Col. 2, lines 1-2; lines 46-67; Cols. 3-10), comprising:
       	a plurality of non-volatile memory cells (MCs) (Ohsawa, Figs. 8-12, Col. 2, lines 46-63; Col. 9, lines 6-10), arranged into an array form and each comprising:
      a substrate (10) (Ohsawa, Figs. 8-12, Col. 5, lines 23-25; Col. 9, lines 6-14) having a fin (Fin) (Ohsawa, Figs. 8-11, Col. 4, lines 21-35; Col. 5, lines 23-25; Col. 9, lines 6-14), the fin comprising a source region (S) and a drain region (D);
       a plurality of insulators (20/30/41/42) (Ohsawa, Fig. 10, Col. 5, lines 21-48) located over the substrate (10), wherein the fin is located between the insulators (e.g., 41/42);
       a gate (G2) (Ohsawa, Figs. 8-12, Col. 4, lines 46-55; Col. 9, lines 15-30), over the substrate (10) and the insulator (20), and the drain region (D) and the source region (S) being at two opposite sides of the gate (G2);
       a first gate structure (e.g., a gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, 12, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46), over the substrate (10) and located at a first side (e.g., left side of the Fin, as in Fig. 10) of the fin; and
      a second gate structure (e.g., another gate electrode G1 in a groove) (Ohsawa, Figs. 8, 10, 12), over the substrate (10) and located at a second side (e.g., right side of the Fin, as in Fig. 10) of the fin, wherein the first side is opposite to the second side;
       a first conductive line (e.g., source line SL) (Ohsawa, Figs. 8-11, Col. 5, lines 8-32; Col. 9, lines 6-46), located over the plurality of non-volatile memory cells (MCs) and extending along a first direction (e.g., a vertical direction in Fig. 8), wherein the first conductive line (SL) is electrically connected to source regions (S) of the plurality of non-volatile memory cells (e.g., an array comprises a plurality of memory cells MCs on opposite sides of the source line SL) located at two opposite sides of the first conductive line (SL);
       a second conductive line (e.g., bit line BL) (Ohsawa, Figs. 8-11, Col. 5, lines 4-32; Col. 9, lines 6-46), located over the plurality of non-volatile memory cells (MCs) and extending along a second direction (e.g., a horizontal direction in Fig. 8), wherein the second conductive line (BL) is electrically connected to drain regions (D) of the plurality of non-volatile memory cells (MCs) located at one side of the second conductive line (BL), and the second direction is perpendicular to the first direction; and
       a third conductive line (e.g., word line WL) (Ohsawa, Figs. 8-11, Col. 5, lines 8-32; Col. 9, lines 6-46), located over the plurality of non-volatile memory cells (MCs) and extending along the first direction (e.g., the vertical direction in Fig. 8), wherein the third conductive line is electrically connected to control gates (G1) of the plurality of non-volatile memory cells (MCs) located at one side of the third conductive line, wherein at least one row of non-volatile memory cells of the plurality of non-volatile memory cells is located between the first conductive line (SL) and the third conductive line (WL).
Further, Ohsawa does not specifically disclose a floating gate, over the fin and the plurality of insulators, wherein the floating gate and the fin extending in different directions.
However, Zhu teaches a memory cell (e.g., FinFET flash memory) (Zhu, Figs. 1-9, ¶0002, ¶0006-¶0009, ¶0015-¶0032) comprising a substrate (110) (Zhu, Figs. 1, 9, ¶0015, ¶0022-¶0023) having a fin (114) extending along a first direction, a plurality of insulators (e.g., 112 and 118) (Zhu, Figs. 1, 9, ¶0015, ¶0022, ¶0024) located over the substrate (110), wherein the fin (114) is located between the plurality of insulators (112/118), and a floating gate (120) (Zhu, Figs. 1, 9, ¶0016, ¶0019, ¶0027) located over the fin (114) and the plurality of insulators (112/118). The floating gate (120) (Zhu, Fig. 9) extends along a second direction different from the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Ohsawa by forming a floating gate over the fin the insulation layer of the substrate as taught by Zhu to have a floating gate, over the fin and the plurality of insulators, wherein the floating gate and the fin extending in different directions in order to provide FinFET flash-type memory with improved performance and capable of writing and erasing data (Zhu, ¶0002-¶0003, ¶0007-¶0009, ¶0015, ¶0016).
Regarding Claim 16, Ohsawa in view of Zhu discloses the semiconductor device of claim 15. Further, Ohsawa discloses the semiconductor device, wherein the first direction is a row direction of the array, the second direction is a column direction of the array, and the first conductive line (SL) (Ohsawa, Figs. 8-11, Col. 5, lines 8-32; Col. 9, lines 6-46) comprises a shared source line (e.g., one source line SL is connected to source layers S of a plurality of memory cells MCs adjacent on the row direction).
Regarding Claim 17, Ohsawa in view of Zhu discloses the semiconductor device of claim 16. Further, Ohsawa discloses the semiconductor device, wherein the second conductive line (BL) (Ohsawa, Figs. 8-12, Col. 5, lines 8-32; Col. 9, lines 6-46; Col. 10, lines 21-37) comprises at least two bit lines, and the third conductive line (WL) comprises at least two word lines (e.g., an array comprises at least two word lines WLL0, WLL1, …WLLn-1) (Ohsawa, Fig. 8-12, Col. 2, lines 46-67; Col. 3, lines 1-18), wherein the shared source line (e.g., SL/SLL1) located between the at least two word lines (e.g., WLL0 and WLL1 in Figs. 1 and 9) in a vertical projection on the substrate along a stacking direction of the substrate (10) and the fin (Fin).
Regarding Claim 19, Ohsawa in view of Zhu discloses the semiconductor device of claim 15. Further, Ohsawa discloses the semiconductor device, wherein the second conductive line (e.g., BL) (Ohsawa, Figs. 8-12, Col. 5, lines 8-32; Col. 9, lines 6-46; Col. 10, lines 21-37) is overlapped (Ohsawa, Fig. 9) with the first conductive line (e.g., SL) and the third conductive layer (e.g., WL) in a stacking direction of the substrate and the fin.
Claims 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,787,293 to Ohsawa in view of Zhu (US 2012/0112261) as applied to claim 9 (claim 15), and further in view of Kim (US 2016/0126247).
Regarding Claim 10, Ohsawa in view of Zhu discloses the semiconductor device of claim 9. Further, Ohsawa discloses the semiconductor device, wherein the first gate structure (G1) comprises: a first conductive slot (e.g., a gate electrode G1 in a groove and having a recessed shape, as in Fig. 12) (Ohsawa, Figs. 8, 10, 12, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-66) located at a third (e.g., a left side) side of the gate (G2), but does not specifically disclose that a first conductive slot is located at a third side of the floating gate. However, Kim teaches forming a conductive gate structure (181a/181b) (Kim, Figs. 1-3, ¶0040-¶0042) connected to the word line (WL), the conductive gate structure (181a/181b) standing on the substrate (110) and a side of the floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu by forming a floating gate between a first gate structure and a second gate structure as taught by Kim to have a first conductive slot, located at a third side of the floating gate in order to provide improved semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Regarding Claim 11, Ohsawa in view of Zhu and Kim discloses the semiconductor device of claim 10. Further, Ohsawa discloses the semiconductor device, wherein the first gate structure (G1) further comprises: a second conductive slot (e.g., a gate electrode G1 in a groove and having a recessed shape, as in Fig. 12) (Ohsawa, Figs. 8, 10, 12, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-66) located at a fourth side (e.g., a right side) of the gate (G2), the fourth side of the being opposite to the third side, and a first conductive layer (e.g., word line WL), located on and electrically connected to the first conductive slot and the second conductive slot, but does not specifically disclose that a second conductive slot is located at a fourth side of the floating gate. However, Kim teaches forming a conductive element (181a/181b) (Kim, Figs. 1-3, ¶0040-¶0042) connected to the word line (WL), wherein the conductive element (181a/181b) standing on the substrate (110) and a side of the floating gate (161/162) (Kim, Figs. 1-3, ¶0053, ¶0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu/Kim by forming a floating gate between a first gate structure and a second gate structure as taught by Kim to have a second conductive slot, located at a fourth side of the floating gate in order to provide improved semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Regarding Claim 12, Ohsawa in view of Zhu discloses the semiconductor device of claim 9. Further, Ohsawa does not specifically disclose that the second gate structure comprises: a first conductive line, located at a third side of the floating gate. However, Kim teaches forming conductive gate structures (381a/381b) (Kim, Figs. 1-3, 8-10, ¶0040-¶0042, ¶0072-¶0096) connected to the word line (WL), wherein the conductive gate structures (381a/381b) standing on the substrate (310) and a side of the floating gate (361/362) (Kim, Figs. 1-3, 8-10, ¶0076-¶0081, ¶0091-¶0096). The second gate structure (381b) comprises: a first conductive line (e.g., interconnection line 382a), located at a third side (e.g., an upper side of Fig. 8) of the floating gate (361/362). The space between the floating gate (361/362) and the first/second gate structures (381a/381b) includes a dielectric material (371/372) that results in forming a capacitor (Kim, Figs. 8-11, ¶0091-¶0096), and when a voltage is applied to a gate structures (381a/381b), a coupling voltage is induced into the floating gate (361/362) to improve performance of the unit cell (Kim, ¶0096, ¶0033) capable of performing programming, erasing, and reading operations.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu by forming a floating gate between a first gate structure and a second gate structure as taught by Kim, wherein the first and second gate structures comprise interconnection lines to have the second gate structure that comprises: a first conductive line, located at a third side of the floating gate in order to provide improved semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0091-¶0096).
Regarding Claim 13, Ohsawa in view of Zhu and Kim discloses the semiconductor device of claim 12. Further, Ohsawa does not specifically disclose that the second gate structure further comprises: a second conductive line, located at a fourth side of the floating gate, the fourth side of the being opposite to the third side; and a second conductive layer, located on and electrically connected to the first conductive line and the second conductive line.  
 	However, Kim teaches forming conductive gate structures (381a/381b) (Kim, Figs. 1-3, 8-10, ¶0040-¶0042, ¶0072-¶0096) connected to the word line (WL), wherein the conductive gate structures (381a/381b) located on a side of the floating gate (361/362) (Kim, Figs. 1-3, 8-10, ¶0076-¶0081, ¶0091-¶0096). The second gate structure (381b) comprises: a second conductive line (e.g., interconnection line 382b), located at a fourth side (e.g., a lower side of Fig. 8) of the floating gate (361/362), and a second conductive layer (e.g., word line WL is connected to the gate structures 381a/381b including interconnection lines 382a/382b), located on and electrically connected to the first conductive line (382a) and the second conductive line (382b). The space between the floating gate (361/362) and the first/second gate structures (381a/381b) includes a dielectric material (371/372) that results in forming a capacitor (Kim, Figs. 8-11, ¶0091-¶0096), and when a voltage is applied to a gate structures (381a/381b), a coupling voltage is induced into the floating gate (361/362) to improve performance of the unit cell (Kim, ¶0096, ¶0033) capable of performing programming, erasing, and reading operations.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu/Kim by forming a floating gate between a first gate structure and a second gate structure connected to the word line as taught by Kim, wherein the first and second gate structures comprise interconnection lines to have the second gate structure that further comprises: a second conductive line, located at a fourth side of the floating gate, the fourth side of the being opposite to the third side; and a second conductive layer, located on and electrically connected to the first conductive line and the second conductive line in order to provide improved semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0091-¶0096).
Regarding Claim 14, Ohsawa in view of Zhu and Kim discloses the semiconductor device of claim 13. Further, Ohsawa does not specifically disclose that the second gate structure further comprises: a plurality of third conductive slots, located on the first conductive line and the second conductive line, wherein the plurality of third conductive slots is interposed between the first conductive line and the second conductive layer and between the second conductive line and the second conductive layer, and the second conductive layer is electrically connected to the first conductive line and the second conductive line through the plurality of third conductive slots. However, Ohsawa teaches forming a plurality of contacts (e.g., GC1 or WLC, as shown in Fig. 10) (Ohsawa, Figs. 8, 10, Col. 4, lines 46-60; Col. 5, lines 11-20; Col. 9, lines 15-46) to connect the word line (WL) with the firs/second gate structures (G1).
Further, Kim teaches forming conductive gate structures (381a/381b) (Kim, Figs. 1-3, 8-10, ¶0040-¶0042, ¶0072-¶0096) connected to the word line (WL), wherein the conductive gate structures (381a/381b) comprise the first conductive line (e.g., interconnection line 382b) and the second conductive line (e.g., interconnection line 382b).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu/Kim by forming a  plurality of contacts as conductive slots connecting the first/second gate structure to the word line as taught by Ohsawa, wherein the first/second gate structures comprise interconnection lines to have the second gate structure that further comprises: a plurality of third conductive slots, located on the first conductive line and the second conductive line, wherein the plurality of third conductive slots is interposed between the first conductive line and the second conductive layer and between the second conductive line and the second conductive layer, and the second conductive layer is electrically connected to the first conductive line and the second conductive line through the plurality of third conductive slots in order to provide improved semiconductor memory with efficient reading/writing operations; and capable of performing programming, erasing, and reading operations (Ohsawa, Col. 7, lines 21-62; Col. 10, lines 39-54; Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071, ¶0091-¶0096).
Regarding Claim 20, Ohsawa in view of Zhu discloses the semiconductor device of claim 15. Further, Ohsawa discloses the semiconductor device, further comprising a dielectric layer (20 and 42) (Ohsawa, Fig. 10, Col. 5, lines 21-25; lines 43-48) located between the substrate (10) and the gate (G2) and between the fin (FIN) and the gate (G2), but does not specifically disclose, wherein the plurality of non-volatile memory cells each comprise: a tunneling dielectric layer located between the substrate and the floating gate and between the fin and the floating gate.
However, Kim teaches that the space between the floating gate (161/162) and the first/second conductive element (e.g., 181a/181b) includes a dielectric material (171/172) that results in forming a capacitor (C1/C2) (Kim, Figs. 1-3, ¶0046-¶0050), and a dielectric layer including a gate insulating layer (151/152) (Kim, Figs. 1-3, ¶0040) and isolation layer (120) is formed between the substrate (110) and the floating gate (161/162). When a voltage is applied to a select gate (181a/181b), a coupling voltage is induced into the floating gate (161/162) by the capacitor (C1/C2) to improve performance of the unit cell (Kim, Figs. 1-3, ¶0033) capable of performing programming, erasing, and reading operations (Kim, Figs. 5-7, ¶0056-¶0071).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu by forming a dielectric layer between the floating gate and the substrate and first/second conductive element as taught by Kim to have the semiconductor device, wherein the plurality of non-volatile memory cells each comprise: a tunneling dielectric layer located between the substrate and the floating gate and between the fin and the floating gate in order to improve performance of the unit cell of the semiconductor memory capable of performing programming, erasing, and reading operations (Kim, ¶0003, ¶0033, ¶0046-¶0050, ¶0056-¶0071).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,787,293 to Ohsawa in view of Zhu (US 2012/0112261) as applied to claim 16, and further in view of Specht et al. (US 2006/0181925, hereinafter Specht).
Regarding Claim 18, Ohsawa in view of Zhu discloses the semiconductor device of claim 16. Further, Ohsawa does not specifically disclose that the second conductive line comprises at least two word lines, and the third conductive line comprises at least two bit lines, wherein the shared source line located between the at least two bit lines in a vertical projection on the substrate along a stacking direction of the substrate and the fin. However, Specht teaches a nonvolatile memory cell arrangement comprising a memory FinFET transistors arranged in a matrix (Specht, Figs. 7-9, ¶0013-¶0025, ¶0041, ¶0060, ¶0105-¶0114), wherein the second conductive line comprises at least two word lines (WL1 and WL2) (Specht, Figs. 7-9, ¶0105-¶0115) extending in a row direction, and the third conductive line comprises at least two bit lines (e.g., BL1 and BL2) extending in the column direction, wherein the shared source line (e.g., SL2) extending in the column direction is located between the at least two bit lines (BL1 and BL2) in a vertical projection on the substrate along a stacking direction of the substrate and the fin.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Ohsawa/Zhu by forming a nonvolatile memory cell arrangement as taught by Specht to have the semiconductor device, wherein the second conductive line comprises at least two word lines, and the third conductive line comprises at least two bit lines, wherein the shared source line located between the at least two bit lines in a vertical projection on the substrate along a stacking direction of the substrate and the fin in order to provide a NOR memory cell arrangement having a reduced space requirement and a better capability to withstand a disturb (Specht, ¶0002, ¶0013, ¶0019, ¶0038, ¶0105-¶0114).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891